NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0137n.06

                                           No. 10-3749

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                         FILED

UNITED STATES OF AMERICA,                         )                                 Feb 03, 2012
                                                  )                           LEONARD GREEN, Clerk
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
JEFFREY A. JUSTICE,                               )   SOUTHERN DISTRICT OF OHIO
                                                  )
       Defendant-Appellee.                        )


       Before: BOGGS, ROGERS and SUTTON, Circuit Judges.


       SUTTON, Circuit Judge. Jeffrey Justice, who goes by Jay, lives near his father, Jeffrey

Justice, who goes by Jeff, in a rural area outside of Newark, Ohio. After gathering evidence that

both Justices were involved in a large marijuana-trafficking operation, police sought and obtained

search warrants for their properties. The district court granted Jay Justice’s motion to suppress the

evidence found in his home as well as a statement he made following the search. Because the

officers who executed the search warrant could have relied in good faith on the magistrate’s

determination that the information supporting the warrant application established probable cause,

we reverse.


                                                 I.
No. 10-3749
United States v. Justice

        On December 18, 2009, the Newark police department received a tip from the Drug

Enforcement Agency that a white tractor-trailer suspected of involvement in drug trafficking was

parked at the home of Jay’s father. Two officers set up surveillance of the property that afternoon

and saw the father, the white truck and what looked like several large bales of marijuana inside a

pole barn. When the truck pulled out of the barn and drove away, one of the officers followed it.


        Three minutes after the truck left, one of the officers saw Jay Justice drive over to the barn

from his house, located nearby. Jay helped his father move several items around the barn, including

two large boats and several pieces of machinery.


        In the meantime, the truck made its way to Interstate 70, where a highway patrolman pulled

it over for speeding. After a drug dog reacted positively during a walk around the truck’s exterior,

the patrolman searched the truck and found $500,000 in cash wrapped in heat-shrunk plastic in a

cardboard box. The driver admitted he had just delivered 518 pounds of marijuana to a barn

matching the description of the one on the father’s property and that he met two men there—one

named Jeff, the other named Jay.


        Armed with this information, officers sought search warrants for the two Justices’ properties.

One of the officers prepared an affidavit describing these facts and presented it to a state court judge.

At a “search warrant proceeding,” a municipal judge swore in the officer, and the prosecutor asked

the officer questions about his knowledge of the Justices’ activities. The officer told the judge that,

although Jay Justice’s tax returns revealed little income in recent years, he owned a $200,000 motor


                                                  -2-
No. 10-3749
United States v. Justice

home (in addition to his residence), and he frequently used the motor home to travel across the

country to attend motocross races. The officer also mentioned anonymous tips that Jay sold

marijuana from his house. The judge issued search warrants for both properties.


        Officers executed both search warrants on December 20, 2009. They did not find any

marijuana inside Jay’s house, but they did find a transaction register and eight firearms. The officers

advised Jay of his Miranda rights, and Jay admitted he was a convicted felon and the firearms

belonged to him.


        A federal grand jury returned an indictment charging Jay with being a felon in possession of

a firearm. See 18 U.S.C. § 922(g). He filed a pretrial motion to suppress the evidence seized during

the search and the statement he made to police admitting ownership of the guns, claiming two

defects: (1) the affidavit contained a material false statement, incorrectly saying that Jeff Justice (the

father) lived at Jay’s address; and (2) the warrant application did not establish probable cause

because it did not show a nexus between drug trafficking and Jay’s house. The district court denied

relief on the first ground, finding the mistake was a typo, but granted relief on the second ground.

The court also suppressed the statement that Jay Justice made to police after the search as fruit of

the poisonous tree. The United States filed this interlocutory appeal. See 18 U.S.C. § 3731.




                                                  -3-
No. 10-3749
United States v. Justice

                                                  II.


        Because the “sole purpose” of the exclusionary rule “is to deter future Fourth Amendment

violations,” Davis v. United States, 564 U.S. ___, 131 S. Ct. 2419, 2426 (2011), a criminal defendant

seeking to suppress the fruits of a search must do more than demonstrate that the police violated the

Fourth Amendment. He must show that suppressing the evidence will yield “[r]eal deterrent value.”

Id. at 2427. That burden is especially relevant when officers follow the constitutionally preferred

route, namely presenting evidence of illegal activity to a neutral magistrate who finds probable cause

and issues a search warrant. Ornelas v. United States, 517 U.S. 690, 699 (1996). To suppress the

fruits of such a search, a defendant must show that, despite the magistrate’s authorization, the police

could not have relied on the warrant in good faith. See United States v. Leon, 468 U.S. 897, 922

(1984). One way to do this is to demonstrate that the information presented in support of the warrant

was “so lacking in indicia of probable cause as to render official belief in its existence entirely

unreasonable.” Id. at 923.


        In deciding whether the warrant application contained sufficient facts to support a reasonable

belief in probable cause, we consider the facts set forth in the affidavit and the facts presented

during the search warrant proceeding to the issuing judge. United States v. Frazier, 423 F.3d 526,

535–36 (6th Cir. 2005). Here are the facts: (1) officers observed a tractor-trailer believed to be

involved in drug trafficking and bales of what appeared to be marijuana in a barn on the father’s

property; (2) shortly after the tractor-trailer left, officers saw Jay Justice drive over from his house

and help his father move items around the barn; (3) when officers later pulled over the truck they

                                                 -4-
No. 10-3749
United States v. Justice

found $500,000 in cash inside and the driver admitted to meeting “a man named Jeff and a man

named Jay” at the barn and delivering 518 pounds of marijuana, R. 16-1 at 5; (4) over the years,

police had received tips that Jay obtained marijuana from his father and sold it from his home; and

(5) Jay’s lifestyle did not match the modest income he reported on his tax returns.


       On this record, would it be “entirely unreasonable” for an officer to believe that probable

cause had been established—that there was “a fair probability that contraband or evidence of a crime

w[ould] be found” in Jay Justice’s home? Illinois v. Gates, 462 U.S. 213, 238 (1983). Are these

facts “completely devoid of any nexus” connecting Jay Justice’s home with illegal activity? United

States v. Carpenter, 360 F.3d 591, 595 (6th Cir. 2004) (en banc). No and no.


       The facts presented to the judge show that Jay Justice was involved in a drug-trafficking

operation, and a large one at that. “In the case of drug dealers, evidence is likely to be found where

the dealers live.” United States v. Jones, 159 F.3d 969, 975 (6th Cir. 1998); see also United States

v. Miggins, 302 F.3d 384, 393–94 (6th Cir. 2002). Relying on this commonsense insight, we

recently held that a warrant affidavit saying that a suspect had purchased large amounts of cocaine

on several occasions supported the inference that he was engaged in drug trafficking and accordingly

established probable cause to search his home. United States v. Gunter, 551 F.3d 472, 481–82 (6th

Cir. 2009). As in Gunter, this warrant affidavit contained evidence directly tying Justice to drug-

trafficking. The driver who delivered more than 500 pounds of marijuana to the father’s barn told

police that “a man named Jay” was present when he made the delivery. R. 16-1 at 5. Officers also

saw Jay Justice help his father move items around the barn, presumably to make room for the new

                                                -5-
No. 10-3749
United States v. Justice

product. And despite having reported little income on his tax returns for the past several years, Jay

led a relatively expensive lifestyle. Jay’s money came from somewhere, and the other evidence

could convince a reasonable officer that it came from dealing drugs. See United States v. Humphrey,

287 F.3d 422, 431–32 (6th Cir. 2002), overruled on other grounds by Harris v. United States, 536
U.S. 545 (2002).


       Officers also had received reports over the years that Jay obtained marijuana from his father

and sold it to customers out of his house. True, neither the affidavit nor Officer Romano’s testimony

before the issuing judge provided any specifics about these alleged reports, such as who made them

and when the transactions took place. But even though anonymous tips of this sort may not support

a good-faith belief in probable cause on their own, the other evidence of Justice’s involvement in

the marijuana-trafficking operation corroborated the tips. Anonymous tips assume a higher status

in the probable-cause calculation when other independent evidence corroborates them. See United

States v. Thomas, 605 F.3d 300, 307–08 (6th Cir. 2010); United States v. Dyer, 580 F.3d 386,

391–92 (6th Cir. 2009). Taken together, the anonymous tips that Jay sold marijuana from his home

and the other evidence in the warrant application support a reasonable belief that the warrant and

affidavit could have established probable cause of evidence of drug trafficking in Jay’s house.


       Neither United States v. McPhearson, 469 F.3d 518 (6th Cir. 2006), nor United States v.

Laughton, 409 F.3d 744 (6th Cir. 2005), nor United States v. Hython, 443 F.3d 480 (6th Cir. 2006),

is to the contrary. In each case we held that the affidavit accompanying the search warrant was so

deficient that no reasonable officer could believe it established probable cause. McPhearson, 469

                                                -6-
No. 10-3749
United States v. Justice

F.3d at 527; Laughton, 409 F.3d at 751; Hython, 443 F.3d at 489. The affidavit in McPhearson

stated only that officers found a small amount of cocaine, 6.4 grams, in the suspect’s front pocket

when they arrested him in front of his house on an unrelated charge. 469 F.3d at 521. Unlike the

warrant affidavit here, that affidavit contained no evidence that the suspect was selling drugs. Id.

at 527. The affidavit in Laughton stated only that a confidential informant had told police that the

suspect kept drugs on his person and stashed in his home. 409 F.3d at 751. The affidavit contained

no corroborating evidence and did not even allege that the informant had purchased drugs from the

suspect. Id. Here, by contrast, officers presented the issuing judge with evidence of anonymous tips

that Justice sold marijuana from his house, which corroborated the other evidence that he was

involved in drug trafficking with his father. And the affidavit in Hython suffered from a staleness

problem because, although it said that officers had observed a single controlled buy from the

suspect’s apartment, it did not say when the controlled buy occurred. 443 F.3d at 486–87. The

affidavit in this case suffers from no such infirmity, as it said that Justice had participated in the

receipt of more than 500 pounds of marijuana just hours before the warrant issued.


                                                 III.


       For these reasons, we reverse and remand to the district court for further proceedings.




                                                -7-